IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2725 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 67 DB 2019
                                :
           v.                   :           Attorney Registration No. 309909
                                :
JOSEPH JOHN ASHTON, III         :           (Philadelphia)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 27th day of July, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Joseph John Ashton, III, is suspended from

the Bar of this Commonwealth for two years, and he shall comply with all the provisions

of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).